WIEAND, Judge,
dissenting:
I respectfully dissent.
The conveyance of real estate known as “Glen Foerd” by Florence Foerderer Tonner to the Lutheran Church in America was, according to the deed of transfer, “for such length of time as [the Lutheran Church in America] shall deem advisable in the performance of its church functions, and thereafter to be used for the benefit and service of the entire Torresdale general community.” Pursuant to this language, when the Lutheran Church in America determined that it could no longer maintain Glen Foerd, either *8for church or community purposes, the Orphans’ Court of Philadelphia County quite properly substituted the City of Philadelphia as trustee to hold and maintain the real estate for community purposes.
However, the endowment trust, which is the subject of the present dispute, was intended to serve a purpose different than that of the gift of Glen Foerd. As is apparent from the correspondence preceding its creation and from the terms of the trust agreement itself, the endowment trust was intended to provide income to the Lutheran Church in America to assist the Church in maintaining Glen Foerd. When this real estate ceased to be used by the Lutheran Church in America, then and in that event, the endowment trust was to terminate. Upon termination in this manner, the trustee was to “distribute the entire principal and accumulated income, if any, to the Lutheran Church of the Holy Communion ... where settlor has been accustomed to worship.” This endowment, in my judgment, was not intended to survive the termination of the Church’s ownership and maintenance of Glen Foerd.
When Florence Foerderer Tonner suggested a wish to convey Glen Foerd to the Lutheran Church in America, the Church expressed reluctance to accept her gift because the costs of maintaining Glen Foerd were substantial and would have constituted a severe drain on the Church’s resources. By letter dated January 5, 1967, Mrs. Tonner wrote to Dr. Franklin Clark Fry, then president of the Lutheran Church in America, as follows:
I have been given to understand that the Officers and Executive Council of the church could not, in the light of other commitments, consider undertaking the upkeep and operation of a place like Glen Foerd without the support of an endowment fund for that specific purpose. The amount of $500,000 has been proposed. I see justification for the church’s view in this regard and I have concluded in my own mind that if the church agrees to accept Glen Foerd an endowment gift of that amount will be provided.
*9From this it seems clear that, having chosen the Lutheran Church in America as the entity to receive Glen Foerd, Mrs. Tonner wished to assist the Church in maintaining and operating the real estate.
This was confirmed by the language of the written endowment trust. Indeed, even the title affixed to the endowment trust stated that it was “The Florence Foerderer Tonner Trust for the Maintenance of Glen Foerd by the Lutheran Church in America.” (Emphasis added.) The endowment trust was to terminate “in the unlikely event that Glen Foerd shall cease to be used by the Church [.]” 1 The trust instrument contained no provision for the payment of income to any owner or user of Glen Foerd other than the Lutheran Church in America.
My examination of the correspondence preceding the endowment trust and the language of the endowment trust agreement itself has not disclosed an intent by the settlor to benefit a person or entity other than the Lutheran Church in America. I do not discern from the language used, either expressly or by necessary implication, an intent by the settlor to establish a perpetual care fund to benefit Glen Foerd, or an intent to benefit the City of Philadelphia, or the Torresdale community, or any other trustee-owner of Glen Foerd. The endowment was intended to assist the Lutheran Church in America while it owned and maintained Glen Foerd; and the endowment trust was to terminate “in *10the unlikely event that Glen Foerd shall cease to be used by the Church.”
In my opinion, the endowment trust should now be terminated according to its terms. The principal and accumulated interest should be distributed to the Church of the Holy Communion, the settlor’s church, in accordance with her wishes. Because the majority affirms an order which defeats this expressed intent and deprives the local church of the settlor’s intended gift, I respectfully dissent.

. More fully, the termination clause of the endowment trust provided as follows:
This Trust shall terminate in the unlikely event that Glen Foerd shall cease to be used by the Church either (1) as a facility devoted to spiritual repose, meditation and fellowship and as a center for religious study and for the advancement of the cultural and intellectual life of the Church to the enrichment of its members, lay and clerical, or (2) for the service of the Torresdale general community.... Upon termination, the Trustee shall distribute the entire principal and accumulated income, if any, to the Lutheran Church of the Holy Communion, which is now located at Chestnut and Van Pelt Streets, Philadelphia, Pennsylvania, where settlor has been accustomed to worship.
Trust, § IV. Distribution of Principal.